DETAILED ACTION
Prosecution History
Claims 1, 2, 4, 7, 8, 11, 14, 15 and 18 have been amended.
Claims 1 - 20 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:
The cited prior art of record fails to expressly teach a method, system and a computer readable medium having computer executable instructions for controlling healthcare operations, where in combination with other recited features, the claim recite a plurality of first controllers configured to allocate and control resources, based on reference states for the resources and condition limits that bound the states, so that the condition limits are not exceeded. A second controller monitors the completion of processes by the resources, predicts a time of completion, and provides feedback to one or more of the first controllers when the predicted time of completion exceeds an allotted time for the process. The first controller uses the feedback to adjust a configuration of one of the resources.
The claims recite an abstract mental process and a method of organizing human activity embodied in the conventional practice of “operations huddles” as disclosed in the specification. However, the claims recite limitations that integrate the abstract idea into a practical application. For example, the claims recite an first controller that monitors Bascom, the particular arrangement of elements provides an improved technological process over prior art ways of controlling healthcare resources.
The most remarkable prior art of record is as follows:
Mahesh et al: U.S. Publication Number 2006/0109961 A1
Solilov et al: U.S. Publication Number 2013/0132108 Al
Johnson et al: U.S. Publication Number 2009/0132108 Al
Morris et al: U.S. Publication Number 2013/0086590 Al
Farooq et al: U.S. Publication Number 2012/0065987 Al
Dettinger et al: U.S. Publication Number 2007/0067181 Al
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.



CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2006/093544 A2 to Backhaus et al. discloses a system and method for managing medical resource workflow including optimizing resource assignments.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is 571-270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at 571.272.6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, 
Hand delivered replies should be delivered to:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                            
Date: 18 March, 2021